DETAILED ACTION
Disposition of Claims
Claims 82-98 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2021/0205437A1, Published 07/08/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 82-83 and 85-98 are rejected under 35 U.S.C. 101 because the claimed invention is directed to wild-type tilapia lake viruses and methods of natural infection with said virus without significantly more. The claims recite expression constructs comprising a nucleic acid having a sequence selected from the group consisting of SEQ ID NOs: 1-11, or variants or fragment thereof, along with methods of inducing an immune response in an animal through immersion of compositions comprising said expression constructs.  This judicial exception is not integrated into a practical application because neither the claim nor the specification require the “expression construct” or the “vector” that expresses these sequences to be of a particular structure or to be heterologous to the virus from which SEQ ID NOs:1-11 were naturally derived (as required by non-rejected instant claim 84).  As evidenced infra, many of these sequences appear to be from natural tilapia lake virus isolates. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is nothing in the claims requiring the expression construct to be heterologous to these claimed sequences, nor is there anything within the compounds that significantly changes the virus from what would be found naturally.  Requiring that the virus is a “recombinant virus” does not impart patentability as recombination can occur naturally; an “engineered” virus requires the hand-of-man while a “recombinant virus” does not distinguish a virus from laboratory generated viruses or naturally generated viruses.  Further, while instant claim 94 provides for “an adjuvant” (which would NOT be a 35 USC 101 rejection), it allows for alternate embodiments of using either an “excipient” or “additive”, wherein from the wording of the claim, it is not clear that either of these components would change the nature of the virus.  Further, the method claims do not require the compositions with the expression construct to be delivered in any meaningful or specific way, which allows the method claim to broadly read upon natural infection with the 
It is suggested the claims be amended to read upon expression constructs that are heterologous to the viral sequences themselves.  With respect to the methods, it is suggested either compositions which differ significantly from the viruses in nature be administered, or a specific amount of virus administered be claimed, or a specific route of delivery be claimed which does not read upon natural infection.  

SEQ ID NOs:1-11 sequences found in GenBank (CITED ART OF RECORD IN PARENT):
SEQIDNO1:KJ605629, 100%, Eyngor M, Zamostiano R, Kembou Tsofack JE, Berkowitz A, Bercovier H, Tinman S, Lev M, Hurvitz A, Galeotti M, Bacharach E, Eldar A. Identification of a novel RNA virus lethal to tilapia. J Clin Microbiol. 2014 Dec;52(12):4137-46. Epub 2014 Sep 17.  GenEmbl database 03/20/2014, Bacharach E.  Tilapia lake virus clone 7450 hypothetical protein gene, partial cds GenBank: KJ605629.1.  Dep. 03/20/2014.

SEQIDNO2: KU751815, 100%, Bacharach, E.  Tilapia lake virus isolate Til-4-2011 segment 2, complete sequence.  GenBank: KU751815.1.  Dep. 04/06/2016.

SEQIDNO3: KU751818, 96.7%, Bacharach, E.  Tilapia lake virus isolate Til-4-2011 segment 5, complete sequence.  GenBank: KU751818.1.  Dep. 04/06/2016.

SEQIDNO4: KU751819, 97.1%, Bacharach, E.  Tilapia lake virus isolate Til-4-2011 segment 6, complete sequence.  GenBank: KU751819.1.  Dep. 04/06/2016.

SEQIDNO5: KU751820, 100%, Bacharach, E.  Tilapia lake virus isolate Til-4-2011 segment 7, complete sequence.  GenBank: KU751820.1.  Dep. 04/06/2016.

SEQIDNO6: KU751817, 100%, Bacharach, E.  Tilapia lake virus isolate Til-4-2011 segment 4, complete sequence.  GenBank: KU751817.1.  Dep. 04/06/2016.

SEQIDNO7: KU751814, 100%, Bacharach, E.  Tilapia lake virus isolate Til-4-2011 segment 1, complete sequence.  GenBank: KU751814.1.  Dep. 04/06/2016.

SEQDINO8: KU751823, 100%, Bacharach, E.  Tilapia lake virus isolate Til-4-2011 segment 10, complete sequence.  GenBank: KU751823.1.  Dep. 04/06/2016.

SEQIDNO9: KU751816, 99.9%, Bacharach, E.  Tilapia lake virus isolate Til-4-2011 segment 3, complete sequence.  GenBank: KU751816.1.  Dep. 04/06/2016.  Note that KJ605629, which is 100% identical to SEQ ID NO:1, is also 96.7% identical to SEQ ID NO: 9.

SEQIDNO10: KU751822, 100%, Bacharach, E.  Tilapia lake virus isolate Til-4-2011 segment 9, complete sequence.  GenBank: KU751822.1.  Dep. 04/06/2016.




Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 85 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 85 and 86 are rejected for the use of the language of “at least” and “about” together, as in “wherein the variant has at least about 60%,…” as it is unclear if the limitations of the percent identity should be 60% or greater (“at least”) or if they are slightly above and slightly below 60% (“about”).  It is suggested the claims be amended to only recite “at least” or “about”, but not both.
For at least these reasons, claims 85 and 86 are rejected on the grounds of being indefinite.



Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 85-86 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 82, on which both claims 85 and 86 depend, require that the expression construct comprise a sequence from the group consisting of SEQ ID NOs:1-11.  However, claims 85 and 86 broaden the metes and bounds of the claim by providing that the nucleic acids may be derivatives of SEQ ID NOs:1-11 or have less than 100% identity to SEQ ID NOs:1-11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 82 is drawn to an expression construct comprising a nucleic acid comprising a sequence chosen from the group consisting of SEQ ID NOs: 1-11 and a promoter for directing the transcription of the nucleic acids.
Further limitations on the expression construct of claim 82 are wherein the expression construct is a recombinant virus (claim 83); wherein the recombinant virus is not TiLV virus (claim 84); 85. (New) The expression construct of claim 82, wherein the nucleic acid is a variant of any one of SEQ ID NOs: 1-11 and has at least 60% sequence identity to any of SEQ ID NOs: 1-11 (claim 85); wherein the variant has about 75%, about 80%, about 85%, about 90%, about 95%, about 96%, about 97%, about 98%, about 99%, or about 99.5% identity to any of SEQ ID NOs: 1-11 (claim 86); and an immunogenic composition comprising the expression construct of claim 82 (claim 87) or claim 85 (claim 93), wherein said composition is further comprising at least one excipient, additive or adjuvant (claims 88, 94).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 82-83 and 85-98 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eyngor et. al. (Eyngor M, et. al. J Clin Microbiol. 2014 Dec;52(12):4137-46. Epub 2014 Sep 17; PRIOR ART OF RECORD; hereafter “Eyngor”) as evidenced by Bacharach et. al. (Bacharach E.  Tilapia lake virus clone 7450 hypothetical protein gene, partial cds GenBank: KJ605629.1.  Dep. 03/20/2014.; PRIOR ART OF RECORD; hereafter “Bacharach”).
The Prior Art
Eyngor teaches the isolation of a virus from wild and cultured tilapia, which was a novel RNA virus denominated tilapia lake virus (TiLV)(entire document; see abstract.)  As evidenced by Bacharach, the sequence deposited and associated with said TiLV (KJ605629), aligns with 100% identity to SEQ ID NO:1 and 96.7% identity to SEQ ID NO:9 of the instant invention.  Said virus was propagated in vitro through infection into cell culture, harvested, then compositions of the harvest (reasonably includes whole and partial virions, which includes both viral proteins and viral RNA genomic material considered to be an supra; instant claim 82-83, 85-86) were injected intraperitoneally into tilapia (abstract; Figs. 2, 4; instant claims 87-98).  Eyngor teaches the generation of cDNA from the viral RNA (p. 4138, “Isolation of nucleic acids from purified virions and cDNA synthesis”) which includes the use of shotgun sequence cloning that inserts the cDNA generated from RNA into expression vectors.  
For these reasons, Eyngor teaches the limitations of claims 82-83 and 85-98, and anticipates the instant invention.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,183,072. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming nucleic acids which comprise Tilapia Lake Virus (TiLV) sequences which are identical, namely SEQ ID NOs: 2-11, which share 100% identity between the instant application and the ‘072 patent.  Both sets of claims are drawn towards immunogenic compositions which comprise these expression constructs, and methods of using said immunogenic compositions of inducing an immune response in an animal, especially when administered orally, by immersion, or by injection.

Claims 2-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-24 of U.S. Patent No. 10,596,249. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming nucleic acid constructs which comprise Tilapia Lake Virus (TiLV) sequences which are identical, namely SEQ ID NOs: 2-11, which share 100% identity between the instant application and the ‘249 patent.  While the ‘249 patent is drawn to isolated peptides, they are specifically peptides which are encoded from the nucleic acids of the instant claims.  Both sets of claims are drawn towards immunogenic compositions which comprise these expression constructs and isolated peptides thereof, and methods of using said immunogenic compositions of inducing an immune response in an animal, especially when administered orally, by immersion, or by injection.

Claims 2-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,973,902. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming expression constructs which comprise Tilapia Lake Virus (TiLV) sequences which are identical, namely SEQ ID NOs: 2-11, which share 100% identity between the instant application and the ‘902 patent.  Both sets of claims are drawn towards immunogenic compositions which comprise these expression constructs, and methods of using said immunogenic compositions of inducing an immune response in an animal, especially when administered orally, by immersion, or by injection.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  SEQ ID NO:2-8 and 10-11 at 60% or more identity are only disclosed in prior family applications and are not available as prior art.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648